COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Jeffery Dwayne Benoit v. Brenda Faye Benoit

Appellate case number:      01-15-00023-CV

Trial court case number:    E-140,080-D

Trial court:                County Court at Law No. 2 of Orange County

       On March 26, 2015, counsel for appellant, Jeffery Dwayne Benoit, filed
appellant’s brief and appendices. However, after a preliminary review, the Court sua
sponte directs the Clerk of this Court to STRIKE appellant’s brief and appendices for
failure to comply with Texas Rule of Appellate Procedure 9.4 because the brief appears
to have been illegibly scanned in rather than directly converted to portable document
format (“PDF”), which is required if possible, and both the brief and appendices are not
in a text-searchable PDF, as required. See TEX. R. APP. P. 9.4(j)(1)-(2), (k).
Accordingly, appellant’s counsel is ORDERED to file an amended appellant’s brief and
appendices, without changing any of the substantive content of the brief or appendices,
that comply with the Rule 9.4(j) within 5 days of the date of this order. See TEX. R.
APP. P. 38.9(a).
       Although the content of the amended brief and appendices should not be changed,
the current deadline for appellee’s brief, April 27, 2015, would be the same as the
appellant’s amended brief and appendices deadline. See TEX. R. APP. P. 38.6(b).
Consequently, appellee’s brief will be due within 10 days after appellant’s compliant
amended brief and appendices are filed. See TEX. R. APP. P. 2, 9.4(j), 38.6(d).

       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                    Acting individually  Acting for the Court

Date: April 21, 2015